Citation Nr: 1744255	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease status post right knee internal derangement and arthroscopic surgery for the period prior to March 21, 2017.

4.  Entitlement to a compensable evaluation for a left knee scar.

5.  Entitlement to a rating in excess of 10 percent for open angle glaucoma with toxic keratopathy of both eyes.





REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1981 to May 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In the March 2010 rating decision, the RO, in part, continued a 10 percent disability evaluation for degenerative arthritis of the lumbar spine, continued a 10 percent disability rating for degenerative arthritis of the cervical spine, continued a 10 percent disability rating for degenerative joint disease status post right knee internal derangement and arthroscopic surgery, continued a noncompensable evaluation for a left knee scar and continued a compensable rating for toxic keratopathy of both eyes.

In June 2014, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the claims folders.

In May 2015, the Board remanded these issues for additional development.

In the May 2015 remand, the Board also remanded the issues of entitlement to service connection for degenerative arthritis of the right ankle, entitlement to service connection for degenerative arthritis of the left ankle, entitlement to service connection for degenerative joint disease of the right foot and entitlement to service connection for degenerative joint disease of the left foot.  Notably, in a June 2016 rating decision, the Appeals Management Center (AMC) granted service connection for these issues at initial 10 percent disability ratings all effective September 17, 2009.  As these grants of service connection represent a full grant of the benefits sought and the Veteran has not indicated that he disagrees with these initial evaluations, these matters are no longer before the Board.

In a January 2016 rating decision, the AMC, in part, granted increased 20 percent disability ratings for the Veteran's degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine and degenerative joint disease status post right knee internal derangement and arthroscopic surgery disabilities, effective September 17, 2009.  The AMC also granted service connection for open angle glaucoma, bilateral at an initial 10 percent evaluation, effective September 17, 2009 which subsumed the previous noncompensable evaluation for toxic keratopathy of both eyes.

The Board notes that the increases from 10 to 20 percent for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine and degenerative joint disease status post right knee internal derangement and arthroscopic surgery disabilities and the grant of an increased 10 percent rating for a bilateral eye disability did not constitute a full grant of the benefits sought.  Accordingly, the issues of entitlement to ratings in excess of 20 percent for degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine and degenerative joint disease status post right knee internal derangement and arthroscopic surgery disabilities and a rating in excess of 10 percent for an open angle glaucoma, bilateral eye disability remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In May 2017, the RO, in part, granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence for the Veteran's right total knee arthroplasty (previously rated as degenerative joint disease status post right knee internal derangement and arthroscopic surgery), effective March 21, 2017.  The RO also assigned a 30 percent disability evaluation, effective May 1, 2018 for the right knee disability.

The Board notes that because the 100 percent rating assigned to the Veteran's service-connected right knee disability is the maximum rating available for this disability, a higher rating claim for a right knee disability for the time period since March 21, 2017 is no longer on appeal.  Additionally, as the Veteran will eventually receive a 30 percent rating, effective May 1, 2018, any possible claim for a rating in excess of 30 percent for the period since May 1, 2018 is not yet applicable and therefore not yet before the Board.  As a result, the Veteran's claim for an increased rating for a right knee disability is limited to a claim for an increased rating in excess of 20 percent for the period prior to March 21, 2017.

Since the issuance of the June 2016 supplemental statement of the case, the Veteran has submitted additional evidence.  In a June 2016 statement, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative arthritis of the lumbar spine has been manifested by pain and limitation of motion, but not by incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran's cervical spine disability has flexion at 30 degrees with functional loss exhibited by pain, fatigue and lack of endurance without unfavorable ankylosis of the entire cervical spine or incapacitating episodes.

3.  For the period prior to March 21, 2017, the Veteran's right knee had been demonstrated by severe lateral instability.

4.  The Veteran's left knee scars measure 27 cm, without pain, instability, or other disabling effect or functional impairment.

5.  The Veteran's bilateral eye disability is manifested by the requirement to take continuous medication, but with visual acuity of no worse than 20/40 in each eye and no visual field deficits.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent but no higher for the Veteran's service-connected degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2016).

2.  The criteria for an evaluation of 30 percent but no higher for the Veteran's service-connected degenerative arthritis of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5237 - 5243 (2016).

3.  The criteria for an evaluation of 30 percent but no higher for a right knee disability for the period prior to March 21, 2017 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a compensable disability rating for a left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).

5.  The criteria for a rating in excess of 10 percent for open angle glaucoma with toxic keratopathy of both eyes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.76, 4.76a, 4.84a, Diagnostic Codes 6002-6013 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in an October 2009 letter. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran to include the reports of May 2010 and June 2010 VA examinations.  Additionally, per the May 2015 Board remand instructions, the Veteran underwent VA examinations in September 2015 and November 2015.  

The Board also notes that in its most recent remand in May 2015, the RO was instructed to make attempts to obtain treatment records from a private physician in Wilmington who conducted the Veteran's reported laser eye surgery in 2011.  Per the remand instructions, the RO sent the Veteran a letter in September 2015 which provided authorizations in order for the RO to obtain the treatment information.   

However, the Board observes that the Veteran did not respond to the September 2015 correspondence and thus did not complete the authorization to obtain the private medical records from the private physician in Wilmington who conducted the Veteran's laser eye surgery in 2011.  

In light of the above, the Board finds that the RO substantially complied with the May 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  The Board has reached this conclusion because the record shows that in September 2015 the RO asked the Veteran to provide it with an authorization to obtain these records and despite the foregoing he did not provide VA with the authorization to request them.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Thus, all records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on her behalf as well as the Veteran's Board hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober.

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of her lumbar spine, cervical spine, right knee, left knee scar and glaucoma disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe her symptoms and their effects on employment or daily activities.  Her statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Although the first sentence of 38 C.F.R. § 4.59 refers only to arthritis, the regulation applies to joint conditions other than arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.


I.  Lumbar and Cervical Spine

The Veteran filed a claim for an increased rating for her service-connected lumbar and cervical spine disabilities which was received by VA in September 2009.

The Veteran currently has a 20 percent rating for degenerative arthritis of the lumbar spine under Diagnostic Code 5237 and a 20 percent rating for degenerative arthritis of the cervical spine under Diagnostic Code 5299-5237.

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Under the applicable criteria, the General Rating Formula for Diseases and Injuries of the Spine provides that a rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a.  These criteria are disjunctive. See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Further, the normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003). 

Also, the current schedular rating criteria instructs to evaluate intervertebral disc syndrome (IVDS or degenerative disc disease) either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part):  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1): For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

The evaluation criteria are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003). 

Factual Background 

The Veteran underwent a VA examination in June 2010.  She reported that she had limitation in walking due to her spine condition.  She reported that she could walk 1320 feet and did not have any falls related to her spine condition.  She indicated that she experienced stiffness, spasms, decreased motion and numbness.  She did not experience fatigue, paresthesia or weakness.  Regarding her neck, she also experienced pain which occurred 10 times per day and lasted for 2 hours.  She reported that the neck pain level was severe and could be exacerbated by physical activity.  The pain came spontaneously and was relieved with medication.  At the time of pain, she could function with medication.  She described flare-ups with functional impairment from neck spasms that were relieved with heat.  During the spasms, she indicated that she could not walk.  During flare-ups she also had limitation of the joint as she had pain on movement of the neck.  She reported that she was never hospitalized and never had surgery for the neck disability.  In the past 12 months, she did not have any periods of incapacitation.  

Regarding her lumbar spine, the Veteran reported experiencing moderate pain.  The pain could be exacerbated by physical activity and was relieved with rest, medication and heat at the time of pain.  She could function with medication.  During the flare-ups she experienced functional impairment which was described as having trouble sitting, walking, standing and lying down.  She reported that she was never hospitalized and never had surgery for her lower back disability.  In the past 12 months, she did not have any periods of incapacitation.  

On examination, her posture was normal.  Her gait was abnormal due to knee pain.  She walked slowly with a cane.  Flexion of the cervical spine was from 0 to 35 degrees.  Extension was from 0 to 35 degrees.  Right lateral flexion was from 0 to 24 degrees.  Left lateral flexion was from 0 to 21 degrees.  Right rotation and left rotation were from 0 to 45 degrees.  There were no additional degrees of limitation of motion on repetitive use.  The examiner noted that the joint function of the cervical spine was additionally limited by pain.  It was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination.  The diagnosis was cervical degenerative arthritis.  

For the Veteran's lumbar spine, the examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent but there was tenderness over the lumbar spine.  There was no guarding of movement.  The examination did not reveal any weakness and muscle tone was normal.  There was no atrophy or ankylosis of the lumbar spine.  Flexion was from 0 to 68 degrees.  Extension was from 0 to 22 degrees.  Right lateral flexion was from 0 to 22 degrees.  Left lateral flexion was from 0 to 26 degrees.  Right rotation and left rotation were from 0 to 30 degrees.  There were no additional degrees of limitation of motion on repetitive use.  The examiner noted that the joint function of the cervical spine was additionally limited by pain.  It was not additionally limited after repetitive use by fatigue, weakness, lack of endurance or incoordination.  The diagnosis was degenerative arthritis of the lumbar spine.

The Veteran underwent a VA examination for a cervical spine disability in September 2015.  The Veteran had diagnoses of degenerative arthritis of the cervical spine and cervical radiculopathy.  The Veteran had constant neck pain at the base of her neck with occasional radiating down to the shoulders and hands.  She reported flare-ups where her neck was very stiff and she got numbness in her shoulders and hands.  She reported that sometimes she dropped things when her fingers were numb.  Flexion of the cervical spine was from 0 to 30 degrees.  Extension was from 0 to 35 degrees.  Right lateral flexion was from 0 to 25 degrees.  Left lateral flexion was from 0 to 25 degrees.  Right lateral rotation was from 0 to 35 degrees.  Left lateral rotation was from 0 to 30 degrees.  The range of motion itself contributed to functional loss as the limited rotation caused difficulty into looking to the side or behind.  Pain was noted on examination which caused functional loss.  There was no evidence of pain on weight bearing.  She had mild lower posterior neck tenderness.  There was no additional loss of function or range of motion after three repetitions.  Pain, fatigue and lack of endurance significantly limited her functional ability with repeated use over a period of time.  However, the examiner was unable to describe this in terms in range of motion without examining the Veteran at that time.  The Veteran reported limiting her activity when the pain increased with repeated use over time.  Pain, fatigue and lack of endurance significantly limited her functional ability with flare-ups.  However, the examiner was unable to describe this in terms in range of motion without examining the Veteran at that time.  The Veteran reported limiting her activity when the pain increased with flare-ups.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  She had decreased sensation in her hands and fingers on sensory examination and she had radicular pain due to radiculopathy.  There was no ankylosis of the spine.  There was no intervertebral disc syndrome of the cervical spine.  She did not have a vertebral fracture with a loss of 50 percent or more of height.  The cervical spine disability impacted her ability to work as prolonged sitting, bending and lifting heavy objects, driving and exposure to damp and cold environmental conditions worsened her neck pain.  She had difficulty typing and performing other fine motor movements with hands and numbness and tingling present.  The examiner indicated that it was impossible to state without undue speculation whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.

The Veteran underwent a VA examination for a lumbar spine disability in September 2015.  The examiner noted that the Veteran had diagnoses of mild thoracic dextroscoliosis and lumbar radiculopathy.  The Veteran reported constant low back pain and intermittent mid back pain.  She had intermittent radiculopathy.  She had flare-ups of low back pain which occurred most recently in August 2014.  She reported that when she had flare-ups, the pain was unbearable and she could not do anything to relieve the pain.  She also reported functional loss or functional impairment of the thoracolumbar spine regardless of repetitive use as sitting for more than a few minutes or having to get up from a chair were really difficult.  Flexion was from 0 to 35 degrees.  Extension was from 0 to 10 degrees.  Right lateral flexion was from 0 to 10 degrees.  Left lateral flexion was from 0 to 20 degrees.  Right lateral rotation was from 0 to 30 degrees.  Left lateral rotation was from 0 to 25 degrees.  The examiner noted that the range of motion itself contributed to a functional loss as she had difficulty bending to retrieve objects and to put on or remove footwear.  The pain was noted on examination and caused functional loss.  There was evidence of pain with weight bearing.  She also had mild thoracic tenderness and lower lumbar spine tenderness.  The Veteran was unable to perform repetitive use testing due to severe back pain.  Pain, fatigue and lack of endurance limited her functional ability with repeated use over a period of time.  However, the examiner was unable to describe in terms of range of motion without examining the Veteran at the time.  The Veteran reported limiting her activity when the pain increased with repeated use over time.  Pain, fatigue and lack of endurance limited her functional ability with flare-ups.  However, the examiner was unable to describe in terms of range of motion without examining the Veteran at the time.  The Veteran reported limiting her activity when the pain increased with flare-ups.  The Veteran did not have guarding or muscle spasm.  She had interference with sitting and standing.  The examiner noted that prolonged sitting and standing caused or worsened her mid and lower back pain.  There was no guarding or muscle spasm.  Muscle strength testing was normal and there was no muscle atrophy.  She had decreased sensation in her feet and toes on sensory examination and she had radicular pain due to radiculopathy.  There was no ankylosis of the spine.  There was intervertebral disc syndrome of the thoracolumbar spine with episodes of bedrest having a total duration of at least one week but less than 2 weeks during the past 12 months as this occurred in August 2014.  She constantly used a cane for back and knee pain.  She did not have a vertebral fracture with a loss of 50 percent or more of height.  Her lumbar spine disability impacted her work as prolonged sitting, standing, bending, lifting, stairclimbing, driving for prolonged periods or exposure to damp or cold weather all caused or worsened her mid and lower back pain.  Her left foot also swelled when she drove for long periods of time making it difficult to wear a shoe on that foot.  During flare-ups, due to severe back pain, she had difficulty performing most work related tasks.  The examiner also noted that it was impossible to state, without undue speculation, whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.

A. Lumbar Spine

As indicated previously, the Veteran currently has a 20 disability rating for her service-connected degenerative arthritis of the lumbar spine.  However, the Board finds that a 40 percent rating, but no higher, is warranted. 

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  

Although that impairment was simply not documented as forward flexion of her thoracolumbar spine was not limited to 30 degrees or less on the most recent VA examination in September 2015, the Board notes that the September 2015 VA examiner indicated that the Veteran was unable to perform repetitive use testing due to severe back pain and that pain, fatigue and lack of endurance limited her functional ability with repeated use over a period of time.  The examiner also indicated that while the examination was not conducted during flare-ups, the Veteran had reported limiting her activity when the pain increased with flare-ups as pain, fatigue and lack of endurance limited her functional ability with flare-ups.  The examiner also noted that prolonged sitting and standing caused or worsened her mid and lower back pain.  

Significantly, the September 2015 VA examiner also indicated that the Veteran's lumbar spine disability impacted her work as prolonged sitting, standing, bending, lifting, stairclimbing, driving for prolonged periods or exposure to damp or cold weather all caused or worsened her mid and lower back pain.  The examiner remarked that during flare-ups, the Veteran reported that due to severe back pain, she have difficulty performing most work related tasks.  

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at her September 2015 VA examination, limitation of motion to 35 degrees at a time that the Veteran was not experiencing a flare-up, and her reported symptoms during flare-ups, the Board finds that when affording the Veteran the benefit of the doubt that a 40 percent rating is warranted for the Veteran's service-connected degenerative arthritis of the lumbar spine.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 40 percent.

Initially, the Board notes that under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the September 2015 VA examiner noted that the Veteran had intervertebral disc syndrome of the thoracolumbar spine with episodes of bedrest, the episodes of bedrest only had a total duration of at least one week but less than 2 weeks during the past 12 months.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

Turning to the orthopedic manifestations, in order for the Veteran to be awarded a disability rating higher than 40 percent under the general spine formula, the evidence must show the presence of spinal ankylosis.  As discussed in detail above, the evidence fails to demonstrate unfavorable ankylosis of the entire thoracolumbar spine to obtain a higher evaluation.  See supra 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

In that regard, the evidence simply does not show any ankylosis of the lumbar spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 40 percent is not warranted for her orthopedic findings.

Regarding her neurological symptoms, the Board notes that the Veteran demonstrated some sensory deficit as the September 2015 VA examiner noted lower right and left extremity sensory deficits.  As a result, in a January 2016 rating decision, the AMC granted service connection for right lower extremity radiculopathy at a noncompensable disability evaluation for mild incomplete paralysis of the sciatic nerve of the lower extremity under Diagnostic Code 8720, effective September 17, 2009 and granted service connection for left lower extremity radiculopathy at a 10 percent disability evaluation for mild incomplete paralysis of the sciatic nerve of the lower extremity under Diagnostic Code 8720, effective September 17, 2009.  

However, the September 2015 VA examiner specifically described the severity of the Veteran's radiculopathy of the left lower extremity as mild and there is no indication that incomplete paralysis is more than mild to warrant a disability rating in excess of 10 percent.  The September 2015 VA examiner also noted that while the Veteran had decreased sensation in the lower right extremity, there was no involvement of radiculopathy on the right side which warrants a noncompensable rating based on asymptomatic incomplete paralysis.  Moreover, the Veteran has not disagreed with the January 2016 grant of a separate evaluation for right lower extremity radiculopathy at a noncompensable disability evaluation or the grant of a separate evaluation for left lower extremity radiculopathy at a 10 percent disability rating.

Accordingly, the Board finds that a 40 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative arthritis of the lumbar spine disability.

B.  Cervical Spine

As indicated previously, the Veteran currently has a 20 disability rating for her service-connected degenerative arthritis of the cervical spine.  However, the Board finds that a 30 percent rating, but no higher, is warranted. 

Turning to the orthopedic manifestations, the Board notes that for an increased 30 percent evaluation, the Veteran must demonstrate cervical spine flexion of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  

Although that impairment was simply not documented as forward flexion of her cervical spine was not limited to 15 degrees or less on the most recent VA examination in September 2015, the Board notes that the September 2015 VA examiner indicated that the range of motion itself contributed to functional loss as the limited rotation caused difficulty into looking to the side or behind and pain was also was noted on examination which caused functional loss.  While the examiner was unable to describe in terms in range of motion without examining the Veteran at that time, the examiner indicated that pain, fatigue and lack of endurance significantly limited her functional ability with repeated use over a period of time.  The Veteran also reported limiting her activity when the pain increased with repeated use over time and that pain, fatigue and lack of endurance limited her functional ability with flare-ups.  

Significantly, the September 2015 VA examiner also indicated that the Veteran's cervical spine disability impacted her work as prolonged sitting, bending and lifting heavy objects, driving and exposure to damp and cold environmental conditions worsened her neck pain and she had difficulty typing and performing other fine motor movements with hands and numbness and tingling present.  

Based on the reported symptomatology of the Veteran's reported functional impairment and flare-ups at her September 2015 VA examination, limitation of motion to 30 degrees at a time that the Veteran was not experiencing a flare-up, and her reported symptoms during flare-ups, the Board finds that when affording the Veteran the benefit of the doubt that a 30 percent rating is warranted for the Veteran's service-connected degenerative arthritis of the cervical spine.

However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation in excess of 30 percent.

As noted above, to warrant a rating in excess of 30 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire cervical spine.  The Veteran has never reported suffering ankylosis in her cervical spine, and there is no medical evidence of record showing ankylosis.  Accordingly, a 30 percent disability rating is not warranted under the General Ratings Formula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2016).

In that regard, the evidence simply does not show any ankylosis of the cervical spine.  In fact, the documented range of motion findings do not demonstrate that the joint was immobile or fixed in place.  As the Veteran has not been noted to have ankylosis of the spine at any time, the Board finds that a rating in excess of 30 percent is not warranted for her orthopedic findings.

While the Veteran's cervical degenerative disc disease may, in the alternative, be termed intervertebral disc syndrome, the Veteran does not have intervertebral disc syndrome of the cervical spine according to the June 2010 and September 2015 VA examinations.  The Board notes that even if he was found to have intervertebral disc syndrome, there have been no reports of any incapacitating episodes.  Accordingly, the Board finds the Veteran is not entitled to a rating in excess of 30 percent based on incapacitating episodes.

Regarding her neurological symptoms, the Board notes that the Veteran demonstrated some sensory deficit as the September 2015 VA examiner noted upper right and left extremity sensory deficits.  As a result, in a January 2016 rating decision, the AMC granted service connection for right upper extremity radiculopathy at a 20 percent disability evaluation for mild incomplete paralysis of the major upper extremity under Diagnostic Code 8710, effective September 17, 2009 and granted service connection for left lower extremity radiculopathy at a 20 percent disability evaluation for mild incomplete paralysis of the sciatic nerve of the minor upper extremity under Diagnostic Code 8710, effective September 17, 2009.  

However, the September 2015 VA examiner specifically described the severity of the Veteran's radiculopathy of the right and left upper extremities as mild and there is no indication that the incomplete paralysis is more than mild to warrant disability ratings in excess of 20 percent.  Moreover, the Veteran has not disagreed with the January 2016 grant of separate evaluations for right and left upper extremity radiculopathy at 20 percent disability ratings.

Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's service-connected degenerative arthritis of the cervical spine disability.


II.  Right Knee

The Veteran submitted a claim for an increased rating for her right knee disability that was received by VA in September 2009.

For the period prior to March 21, 2017, the Veteran's right knee disability is rated as 20 percent disabling under Diagnostic Code 5257.

Instability and subluxation of the knee is rated under Diagnostic Code 5257.  A rating of 10 percent is assigned for slight disability; a rating of 20 percent is assigned for moderate disability; and a rating of 30 percent is assigned for severe disability.  38 C.F.R. § 4.71a.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order. 

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Factual Background and Analysis

The Veteran underwent a VA examination in June 2010.  The Veteran reported experiencing weakness, stiffness, swelling, giving way, locking, deformity and effusion.  She did not experience heat, redness, lack of endurance, fatigability, drainage, subluxation, pain or dislocation.  The Veteran reported experiencing flare-ups as often as 3 times a week with each flare-up lasting 5 hours with a pain level of 7 out of 10.  The flare-ups were alleviated by rest, medication and ice.  During the flare-ups, she experienced her right lower leg giving way which incapacitated her since her left knee was still painful and weak with swelling and deformity at the joint line.  She also reported difficulty with standing, walking and sitting and also had trouble sleeping due to the pain.  She notably underwent right knee meniscus tear surgery in April 2009 with residuals of her knee giving way with pain and swelling.  Over the past 12 months, she reported one incapacitating episode for 4 days due to her bilateral knee pain.  On examination, she had normal posture with an abnormal gait due to knee pain.  She walked slowly with a cane and her walk was unsteady.  She required a brace on the right knee and a cane.  There was tenderness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  There was also no subluxation, no genu recurvatum or crepitus.  There was locking and pain.  There was no ankylosis.  Right knee flexion was from 0 to 105 degrees with no additional loss of motion on repetitive use.  Extension was 0 degrees with no additional loss of motion on repetitive use.  The joint function was additionally limited by pain after repetitive use but not additionally limited by weakness, lack of endurance or incoordination.  The anterior and posterior cruciate ligaments stability test and medial and lateral collateral ligaments stability test of the right knee were within normal limits.  The medial and lateral meniscus test was abnormal with a slight degree of severity.  The diagnosis was degenerative joint disease status post right knee internal derangement and arthroscopic surgery with scar.  The objective factors were tenderness and pain on motion with limited range of motion and surgical scar as well as x-ray findings of degenerative arthritic changes.  

The Veteran underwent a VA examination in September 2015.  The examiner noted diagnoses of a knee meniscal tear in 2009, right knee joint osteoarthritis and patellofemoral pain syndrome.  The Veteran notably underwent a lateral release of the right knee and repair of the torn meniscus in 2009.  She currently presented with complaints of constant right knee pain.  She reported flare-ups as she indicated that her right knee locked up and gave out at times.  She reported functional loss of having difficulty getting up once she was sitting down.  Flexion was from 0 to 90 degrees and extension was from 90 to 0 degrees.  She was unable to squat down.  Pain was noted on the examination but it did not cause functional loss.  There was no objective evidence of crepitus.  The Veteran was unable to perform repetitive use testing due to severe right knee pain.  Pain, fatigue and lack of endurance significantly limited functional ability with repeated use over time but the examiner was unable to describe this in terms of range of motion without examining the Veteran at that time.  The Veteran reported limiting her activity when the pain increased with repeated use over time.  Pain, fatigue, weakness and lack of endurance also significantly limited functional ability with flare-ups but the examiner was unable to describe this in terms of range of motion without examining the Veteran at the time of a flare-up.  The Veteran reported that prolonged walking, sitting and standing worsened her knee pain.  Muscle strength testing was normal and the Veteran did not have atrophy or ankylosis.  There was no history of recurrent subluxation or recurrent effusion.  The Veteran did have moderate lateral instability of the right knee.  Right knee stability testing was unable to be performed due to guarding by the Veteran.  The examiner also noted reports of giving way and locking up of the right knee.  The Veteran constantly used a cane for knee and back pain.  Notably, an April 2013 MRI revealed significant joint effusion.  The examiner noted that the Veteran's right knee disability impacted her employment as prolonged sitting, standing, walking, bending, lifting and stairclimbing all worsened her right knee pain.  The examiner concluded that it was impossible to state without resorting to mere speculation whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.

The Board finds that when affording the Veteran the benefit of the doubt that a 30 percent rating is warranted for the Veteran's right knee disability for the period prior to March 21, 2017.

As noted above, to warrant a 30 percent disability rating under Diagnostic Code 5257, severe recurrent subluxation or lateral instability must be demonstrated.

For the period prior to March 21, 2017, the Board finds that when affording the Veteran the benefit of the doubt, severe lateral instability has been shown.  The Board notes that on VA examination in September 2015, the VA examiner specifically noted that the Veteran had only moderate lateral instability of the right knee.  However, while the September 2015 VA examination only noted moderate instability and no subluxation, the examiner also noted that right knee stability testing was unable to be performed due to guarding by the Veteran while the Veteran also reported giving way and locking up of the right knee.  Notably, the examiner also indicated that the Veteran was unable to squat down, that she constantly used a cane for knee and back pain and that the Veteran's right knee disability impacted her employment as prolonged sitting, standing, walking, bending, lifting and stairclimbing all worsened her right knee pain.  

Accordingly, when affording the Veteran the benefit of the doubt, the Board finds that the evidence demonstrates severe instability of the right knee which warrants a 30 percent disability evaluation under Diagnostic Code 5257 for the period prior to March 21, 2017.  As noted above, a 30 percent rating under Diagnostic Code 5257 is the maximum rating available under this Diagnostic Code.  

Regarding a separate evaluation based on arthritis, the Board again notes that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  However, in this instance the Veteran does not at least meet the criteria for a zero percent rating under either of those codes for the right knee and as a result, there is no additional disability for which a rating may be assigned.

As noted above, a compensable evaluation under Diagnostic Code 5260 or 5261 requires either flexion limited to 45 degrees or extension limited to 10 degrees.  However, at no time during the course of the appeal has flexion been limited to 45 degrees or less as contemplated by a compensable rating under Diagnostic Code 5260 for limited flexion.  Likewise, the preponderance of the medical record shows that the Veteran has not had limited of extension of 10 degrees or more as contemplated by a compensable rating under Diagnostic Code 5261.  

The Board notes that the June 2010 and September 2015 VA examinations noted reported flare-ups of knee pain.  However, to the degree that she has reported her right knee feeling pain, stiffness, incoordination, and weakness, the Board notes that on the most recent September 2015 VA examination, the Veteran's flexion of the right knee was from 0 to 90 degrees.  Therefore, even considering functional limitations of a decrease in range of motion during flare-ups, the adjusted range of motion would not equate to a compensable rating under Diagnostic Code 5260.

Additionally, the examination found no signs of edema, redness, heat, deformity, malalignment or drainage.  There was also no subluxation, no genu recurvatum or crepitus.  

The Board again acknowledges that the Veteran has pain and less movement than normal.  This is well documented in the lay and medical evidence.  Furthermore, the Board again accepts that she has functional impairment, pain and limited motion as demonstrated at the June 2010 and September 2015 VA examinations.  See DeLuca, supra.  The Board further finds that the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a compensable evaluation.

Therefore, even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.  

Accordingly, separate ratings based on limitation of flexion with limitation of extension are not warranted.

Regarding a higher rating under Diagnostic Code 5258, the Board notes that the Veteran's current 20 percent rating is the maximum available under Diagnostic Code 5258.

The Board has also considered other diagnostic codes to determine if higher evaluations are warranted for the right knee disability.  However, evaluation of the relevant evidence of record reflects that the record contains no evidence of ankylosis, malunion or nonunion of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263.  

Accordingly, the Board finds that a 30 percent rating, but no higher, is warranted for the Veteran's service-connected right knee disability for the period prior to March 21, 2017.


III.  Left Knee

The Veteran submitted a claim for an increased rating for her left knee scar disability that was received by VA in September 2009.

The Veteran has a noncompensable rating for her left knee scar under Diagnostic Code 7805.

The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the entire period on appeal is subsequent to October 2008, the new criteria are for application.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  As the Veteran's service-connected scar is located on her left knee, a compensable rating is not warranted under Diagnostic Code 7800. 

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent. Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118.   Note (1) specifies that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (effective from October 23, 2008).

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31.


Factual Background and Analysis

The Veteran underwent a VA examination in June 2010.  On examination, the Veteran had a scar precisely located at the mid anterior left knee from a total knee replacement.  This linear scar measured 16cm x 1cm and was not painful on examination.  There was no skin breakdown.  It was a superficial scar with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation. The scar was no disfiguring and did not limit the Veteran's motion.  There was no limitation of function.  The diagnosis was surgical scar of the left knee.

The Veteran underwent a VA examination in September 2015.  The examiner noted that the Veteran had left knee scars from total knee replacement surgery.  The scars were nontender but the Veteran believed that she may have scar tissue causing some intermittent swelling of the left ankle and foot.  None of the scars were painful or unstable with frequent loss of covering of skin over the scar.  None of the scars were both painful and unstable.  None of the scars were due to burns.  Scar number 1 was 21 x 1cm.  Scar number 2 was 1 x 1 cm.  Scar number 3 was 1/3 x 0.7cm.  Scar number 4 was 2 x 0.3 cm.  Scar number 5 was 0.5 x 0.3cm.  Scar number 6 was 0.5 x 0.5 cm.  Scar number 7 was 1.5cm x 1cm.  Scar number 8 was 1cm x 0.5cm.  The approximate total area of the scars of the left lower extremity was 27.26 cm2.  There were no other pertinent physical findings or complications such as muscle or nerve damage associated with any scar.  The examiner indicated that the Veteran's left knee scar did not impact her ability to work.  

The Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's service-connected left knee scar.

As noted above, the Veteran's scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that other scars (including linear scars), not otherwise rated under Diagnostic Code 7800-04, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-04, are also to be rated based on any disabling effects not provided for by Diagnostic Code 7800-04.  Id., Diagnostic Code 7805.  

Diagnostic Code 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the VA examinations discussed above, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep. Hence, Diagnostic Code 7801 is not for application. 

Diagnostic Code 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  In this case, the Veteran's scars do not cover a surface area of 144 square inches (929 sq. cm) or greater; therefore, a compensable rating is not available under Diagnostic Code 7802. 

Diagnostic Code 7804 contemplates scars that are unstable or painful.  Id, Diagnostic Code 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  As noted in the VA examinations discussed above, the Veteran's scars are not unstable or painful; therefore, a compensable rating is not warranted under Diagnostic Code 7804. 

As to Diagnostic Code 7805, no scar has not been found to result in limitation of function.  There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) and the scar has been found to have no impact on the Veteran's ability to work

In sum, a compensable rating is not warranted at any point during the rating period on appeal for a left knee scar.  As the preponderance of the evidence is against a higher compensable rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53.


IV.  Glaucoma

The Veteran's increased rating claim was received by VA in September 2009.

As noted above, in a January 2016 rating decision, the AMC, in part, granted service connection for open angle glaucoma, bilateral at an initial 10 percent evaluation, effective September 17, 2009 under Diagnostic Codes 6002-6013.

This grant subsumed the previous noncompensable evaluation for toxic keratopathy of both eyes which was evaluated under Diagnostic Code 6002 for the period prior to September 17, 2009.

The Board notes that the rating schedule for rating disabilities of the eyes was revised and amended in December 2008, and the revised rating criteria (General Rating Formula) are only applicable to claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008).  Again, in this case the Veteran filed her claim for an increased rating in September 2009.  As such, the amended version of the regulation is for application here.

Under these criteria, open angle glaucoma is to be rated based on visual impairment due to open angle glaucoma.  A minimum rating of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79, Code 6013 (2016).

Also, under this criteria, 38 C.F.R. § 4.79, Diagnostic Code 6080 (2016) also rates eye disorders based on impairment of the field of vision. 

Under 38 C.F.R. § 4.76a, Table III (2016), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under Diagnostic Code 6080, a 10 percent rating is assigned for a unilateral scotoma; with remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally.  38 C.F.R. § 4.79 (2016).   A 30 percent rating is assigned for remaining field of 31 to 45 degrees unilaterally; concentric contraction of visual field unilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects.  38 C.F.R. § 4.79 (2016).  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees.  38 C.F.R. § 4.79 (2016).  Under the new rating criteria, visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79 (2016). 

Under this rating criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066 (2016).

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2016). 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2016).

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2016). 

In addition, the General Rating Formula for Diagnostic Codes 6000 through 6009 provides for a 10 percent disability rating for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25. 38 C.F.R. § 4.77 (c) (2016).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d) (2016).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

Factual Background and Analysis

The Veteran underwent a VA examination in May 2010.  The Veteran reported being diagnosed with toxic keratopathy scleritis of both eyes since 1997.  She reported having floaters.  She had no pain, no distorted vision, no enlarged images, no redness, no swelling, no discharge, no glare, no haloes, no sensitivity to light, no watering and no blurred vision.  She had not had any incapacitating episodes in the past 12 months due to her eye condition.  She was on continuous treatment for her eye disability.  She also reported a diagnosis of open angle glaucoma of both eyes that was related to scleritis and congruous bitemporal defect.  Regarding functional impairments, she had to travel with liquid eye drops.  The eye examination revealed evidence of open angle glaucoma.  The visual acuity examination revealed corrected distance vision on the right of 20/20.  The corrected near vision on the right is 20/20.  The corrected distance vision on the left is 20/20.  The corrected near vision on the left is 20/20.  The examiner noted that the Veteran's vision was normal and the eye examination did not reveal diplopia.  The examiner noted that the established diagnosis of toxic keratopathy with scleritis of both eyes was changed to a diagnosis of open angle glaucoma which was a new and separate diagnosis.  Based on the examination, no keratophy with scleritis was detected.  There were no subjective factors and the objective factors were large cup to disc ration with thinning.  There were no findings of cataracts or retinopathy on examination.  The examiner indicated that the eye condition did not have any effect on the Veteran's usual occupation or daily activities.

The Veteran underwent a VA examination in November 2015.  The examiner noted a diagnostic history of scleritis, keratophy and open angle glaucoma.  The visual acuity examination revealed corrected distance vision on the right of 20/40 or better.  The corrected near vision on the right is 20/40 or better.  The corrected distance vision on the left is 20/40 or better.  The corrected near vision on the left is 20/40 or better.  The Veteran did not have diplopia, astigmatism or anatomical loss, light perception only, extremely poor vision or blindness of either eye.  There were cortical spikes of the left and right lens.  Internally, the optic disc was abnormal as it was enlarged to .50/50.  The Veteran did not have a visual field defect as visual field testing revealed full confrontation fields with no contraction of visual field, no loss of visual field or a scotoma.  The Veteran had bilateral glaucoma that required continuous medication for treatment.  There was no decrease in visual acuity or other visual impairment.  No glaucoma condition caused scarring or disfigurement.  During the past 12 months the Veteran did not have any incapacitating episodes attributable to any eye conditions.  There were no other eye conditions aside from the glaucoma.  The examiner indicated that the Veteran's eye disability did not impact her employment.  The examiner also noted that there was no evidence of scleral inflammation or keratopathy. 

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected open angle glaucoma with toxic keratopathy of both eyes.

In this regard, the May 2010 VA examination documented visual acuity of 20/20 in both eyes while the November 2015 VA examination documented visual acuity of 20/40 or better in both eyes.  Moreover, there is no evidence of visual field loss.  As such, a higher rating is not available based on visual impairment as the medical records do not indicate that the Veteran's corrected vision is worse than 20/40 in either eye. 

The findings of the VA examinations demonstrate that the Veteran does not have any other visual impairment resulting from her service-connected glaucoma. Accordingly, the Veteran's current 10 percent rating reflects the Veteran's need to take continuous medication under Diagnostic Code 6013.

Additionally, there is no indication that the Veteran had any incapacitating episodes related to her eye disability to warrant a rating in excess of 10 percent under the General Rating Formula for Diagnostic Codes 6000 through 6009.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for open angle glaucoma with toxic keratopathy of both eyes.  In denying a higher rating, the Board finds the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to a 40 percent rating for degenerative arthritis of the lumbar spine is granted.

Entitlement to a 30 percent rating for degenerative arthritis of the cervical spine is granted.

Entitlement to a 30 percent rating for degenerative joint disease status post right knee internal derangement and arthroscopic surgery for the period prior to March 21, 2017 is granted.

Entitlement to a compensable evaluation for a left knee scar is denied.

Entitlement to a rating in excess of 10 percent for open angle glaucoma with toxic keratopathy of both eyes is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


